Title: To George Washington from Henry Knox, 21 January 1794
From: Knox, Henry
To: Washington, George


          
            Sir
            War department January 21st 1794
          
          I have the honor to submit to you a draft of a letter to the Governor of North Carolina
            in answer to his of the 8. instant.
          I also submit to you the propriety of my transmitting by your order to both houses of
            Congress such parts of Mr Seagrove’s letter as may be necessary to give a complete idea
            of the result of his mission, but not to communicate any of the corrosive parts relative
            to Georgia or individuals, or the Spanish Treaty with the Southern Indians. I have the honor to be with the highest respect Your obedient
            Servant
          
            H. Knox
          
         